DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS form(s) submitted on 11/16/2021 and 12/15/2021 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

	Response to Amendment
This office action is responsive to the claim amendments filed on 03/09/2022. As directed by the amendment: claim 1 has been amended; claims 4, 10 and 11 are cancelled; and no claims have been added. Thus, claims 1-3, 5-9, and 12-13 are presently pending in this application.
Applicant’s amendments to the to claim 1 have overcome Examiner’s rejection under 35 USC § 112 and is therefore withdrawn.
Response to Arguments
Applicant's arguments filed 03/09/2022 with regards to newly presented amended claims are addressed with amended claim rejection below. Applicant argues on page 7 “let alone the claimed feature of wherein if an abnormal condition is detected, the indicator portion of the injection device will alert the user and an option interlock can prevent the actuator assembly from proceeding with the injection”. Examiner notes the interlock as currently claimed is not required by the claim as it is stated to be “optional”. 
Examiner willing to conduct interview to discuss and clarify Examiner’s position and rational.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman (US 2001/0049608 A1) as evidenced by Hochman et al. (US 2002/0052574 A1) herein after referred to as Hochman2, in view of Mounce et al. (US 2016/0022914 A1).
In regards to claim 1:
A system comprising: an injection device for a pre-filled container having a medication and a readable information portion containing information (Fig. 2 element 30 para. 26 “Referring now to FIG. 2, an automatic injection device 30A adapted to perform the function described for device 30 in FIG. 1. FIG. 2 shows a syringe 32 with a label LX. As discussed above, the label LX includes two portions: a portion 34A which contains information in plain text form and a portion 34B which contains substantially the same information in a machine readable form”), the injection device comprising an engagement assembly adapted to be removably engageable to the pre-filled container (Para. 27 “An injection device of the type shown in FIG. 2 is disclosed in……incorporated herein by reference”, Hochman2 Fig. 4 element 40), a scan assembly adapted to scan the readable information portion with the pre-filled container contained within the injection device (Fig. 2 element 50), and a transmitter for transmitting the information (Para. 29 “Using this interface, the device 30A obtains information about the patient, a prescription, other information required for its programming, and can also send information to the other system components, including an update of the patient history, once a particular drug has been administered” emphasis added, Para. 37), an actuator associated with a plunger rod of the injection device (Annotated Fig. 2 below); and an electronic database that receives the information transmitted from the injection device (Para. 37, Fig. 1 elements 10, and 22), the electronic database adapted to verify the information and transmit a signal to the injection device providing positive feedback for injection so that the actuator assembly automatically actuates the plunger rod (Para. 35 “In step 208 a check is performed by the device 30A to determine if a profile for the drug administration has been provided as part of the prescription on label LX or by the health care provider. Such a profile may include the total amount of the drug to be administered, the rate at which the drug is to be administered, threshold parameters, such as peak rate, peak internal or exit pressure, etc. If a complete profile has not been specified, then the device may specify a profile in step 210, using the past drug history of the patient, past drug history of other patients, recommendations by the drug manufacturer, etc”. Considered to automatically actuate the plunger rod due to Para. 34-37 “Referring now to FIG. 4, if a drug is to be administered by an automatic means, such as the injection device 30A of FIG. 2, then the following operation takes place. In step 200 the health care provider (or other personnel) mounts the container CX with label LX into the machine and initializes the device 30A.” “If a profile has been specified then this profile is checked in step 214 to insure that the profile meets certain qualifications. [0037] Next in step 214 the drug is administered”) wherein the injection device is not able to inject the medication contained within the container until the positive feedback is received from the electronic database (Para. 34 “Referring now to FIG. 4, if a drug is to be administered by an automatic means, such as the injection device 30A of FIG. 2, then the following operation takes place. Fig. 4 demonstrates the positive feedback “Y” for each step and the negative feedback “N” for each step. Para. 38 “Every time a check indicates an abnormal result, for example, in steps 104, 110, 112, 120, 204, 206, 208, 212, the process is halted”. If the system detects an abnormal result it will not send the positive feedback of “Y” and will halt the process. As the system is described as automatic it is the system doing the checks and feedback.) and wherein if an abnormal condition is detected, and an option interlock can prevent the actuator assembly from proceeding with the injection (The interlock is optional and is therefore not required by the claim).

    PNG
    media_image1.png
    178
    503
    media_image1.png
    Greyscale

Hochman in view of Mounce teaches, and an indicator portion, the indicator portion on the injection device will alert the user (Mounce teaches Para, 127 “The visual and audible indicators generated by the user interface 312 and the audio speaker can tell the user when the autoinjector 300 is ready for use, the progress of the injection process, injection completion, the occurrence of any errors, and other information.” Indicator portion considered to include user interface 312 and the visual and audible indicators it generates as these systems serve the purpose to indicate, to the user, the status of system elements), 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the device and database taught by Hochman to include the indicator portion taught by Mounce to indicate the abnormal condition (error) detected by the database.
This would have been motivated by Hochman (Para. 6 “A need for more control and management of drug provision has been recognized in the industry. For example, Becton Dickinson of Franklin Lakes, N.J. 07417 has designed a composite system including a medication management system (referred to as the BD Rx system) to minimize errors during drug delivery, and a specimen collection and drug administration system (referred to as BD.id).”).

In regards to claim 2:
The system of claim 1, taught by Hochman, evidenced by Hochman2, as described in parent claim rejection.
Hochman as evidence by Hochman2 teaches, wherein the readable information portion is at least one of a barcode, QR code, datamatrix and an RFID tag (Para. 26 “a portion 34A which contains information in plain text form and a portion 34B which contains substantially the same information in a machine readable form” Para 27 “such as a bar code reader adapted to recognize the machine-readable portion 34B of the label LX”).
In regards to claim 3:
The system of claim 1, taught by Hochman, evidenced by Hochman2, as described in parent claim rejection.
Hochman as evidence by Hochman2 teaches, wherein the injection device includes a plunger rod movably disposed within the injection device and wherein, with the injection device engaged with the pre- filled container, the injection device is configured to automatically actuate the plunger rod to expel the medication from the pre-filled container (Fig. 1 elements 42 and 36; Para. 33 “or through an automatic administrating device 30.”).
In regards to claim 7:
The system of claim 1, taught by Hochman, evidenced by Hochman2, as described in parent claim rejection.
Hochman as evidence by Hochman2 teaches, wherein the injection device is equipped with an on-board electronic module comprising memory that can record and store container unique identification information and stamping information relative to the usage of the pre-filled container (Hochman 2 Para. 69” As seen in FIG. 10, microprocessor 152 is associated with a memory 160, input devices 162, display devices 164 and an interface 164” emphasis added; Hochman Para. 39-49 “Drug Identification by name, lot and manufacturing date [0047] Identification of Health care provider administering drug delivery to patient [0048] Identification of automated administering device [0049] Drug delivery profile (time dependent volume, rate and/or pressure characteristics)” Considered fully capable of recording and storing container unique identification information as it demonstrates having memory and compiling the data to transmit).
Claim(s) 1, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mounce et al. (US 2016/0022914 A1), in view of Hochman (US 2001/0049608 A1) as evidenced by Hochman et al. (US 2002/0052574 A1) herein after referred to as Hochman2.

In regards to claim 1:
Mounce teaches, a system comprising: an injection device for a pre-filled container having a medication and a readable information portion containing information (Fig. 1 elements 100 and 600, Para. 183 “As shown in FIG. 13B, various further embodiments of the cassette identification arrangement 410 may comprise a radio-frequency (RF) electromagnetic field (EMF) emitting device 410rf, such as RF identification (RFID) chip”), the injection device comprising an engagement assembly adapted to be removably engageable to the pre-filled container (Fig. 1 element 308), a scan assembly adapted to scan the readable information portion with the pre-filled container contained within the injection device (Para. 184 “The detector 370 of the autoinjector 300 (e.g., FIGS. 10B-12B) can be constructed as an EMF receiving device, such as an RFID chip reader”), 
Mounce fails to teach the transmitter and database as claimed. However Hochman as evidenced by Hochman2 teaches, and a transmitter for transmitting the information (Para. 29 “Using this interface, the device 30A obtains information about the patient, a prescription, other information required for its programming, and can also send information to the other system components, including an update of the patient history, once a particular drug has been administered” emphasis added, Para. 37); and an electronic database that receives the information transmitted from the injection device (Para. 37, Fig. 1 elements 10, and 22), the electronic database adapted to verify the information and transmit a signal to the injection device providing positive feedback for injection using the injection device (Para. 35 “In step 208 a check is performed by the device 30A to determine if a profile for the drug administration has been provided as part of the prescription on label LX or by the health care provider. Such a profile may include the total amount of the drug to be administered, the rate at which the drug is to be administered, threshold parameters, such as peak rate, peak internal or exit pressure, etc. If a complete profile has not been specified, then the device may specify a profile in step 210, using the past drug history of the patient, past drug history of other patients, recommendations by the drug manufacturer, etc”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the injector system taught by Mounce to include the electronic database and transmitter as taught by Hochman.
This would have been motivated by Hochman (Para. 6 “A need for more control and management of drug provision has been recognized in the industry. For example, Becton Dickinson of Franklin Lakes, N.J. 07417 has designed a composite system including a medication management system (referred to as the BD Rx system) to minimize errors during drug delivery, and a specimen collection and drug administration system (referred to as BD.id).”).
Mounce in view of Hochman teaches, and an indicator (Mounce teaches Para, 127 “The visual and audible indicators generated by the user interface 312 and the audio speaker can tell the user when the autoinjector 300 is ready for use, the progress of the injection process, injection completion, the occurrence of any errors, and other information.”), wherein the electronic database is configured for transmitting a signal to the injection device that an abnormal condition is has been detected (Hochman teaches Para. 38 “At the end of the administration, the details of the procedure are immediately logged in the database so that they are readily available. Every time a check indicates an abnormal result, for example, in steps 104, 110, 112, 120, 204, 206, 208, 212, the process is halted.”), causing the indicator to alert a user of this abnormal condition (Mounce teaches Para, 127).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the error indicator system taught by Mounce to include the database abnormal result transmission taught by Hochman as one of the error’s to indicate with its indicators. 
This would have been motivated by Hochman (Para. 6 “A need for more control and management of drug provision has been recognized in the industry. For example, Becton Dickinson of Franklin Lakes, N.J. 07417 has designed a composite system including a medication management system (referred to as the BD Rx system) to minimize errors during drug delivery, and a specimen collection and drug administration system (referred to as BD.id).”).
In regards to claim 4:
The system of claim 1, taught by Mounce in view of Hochman as evidenced by Hochman2 as described in parent claim rejection.
Mounce in view of Hochman as evidence by Hochman2 teaches, wherein the electronic database is adapted to verify the information contained on the readable information portion and transmit a signal to the injection device that provides positive feedback for injection (Hochman, Para. 35 “In step 208 a check is performed by the device 30A to determine if a profile for the drug administration has been provided as part of the prescription on label LX or by the health care provider. Such a profile may include the total amount of the drug to be administered, the rate at which the drug is to be administered, threshold parameters, such as peak rate, peak internal or exit pressure, etc. If a complete profile has not been specified, then the device may specify a profile in step 210, using the past drug history of the patient, past drug history of other patients, recommendations by the drug manufacturer, etc”).
In regards to claim 5:
The system of claim 1, taught by Mounce in view of Hochman as evidenced by Hochman2 as described in parent claim rejection.
Mounce in view of Hochman as evidence by Hochman2 teaches, wherein the indicator portion is capable of being activated to notify the user of a correct scan and/or injector status (Para. 127 “Referring still to FIGS. 2A, 2B, 2D, and 2F, the autoinjector 300 may further comprise a user interface 312 and an audio speaker (not shown). The user interface 312 (best illustrated in FIG. 2A) may be located in the cassette receiving section 306 of the casing 302, and provides various visual indicators. The audio speaker may be disposed inside the casing 302 and provides various audible indicators. The audio speaker may audibly communicate with the external environment via a speaker aperture 314 formed in the casing 302 in the cassette receiving section 306. The visual and audible indicators generated by the user interface 312 and the audio speaker can tell the user when the autoinjector 300 is ready for use,”)
In regards to claim 6:
The system of claim 5, taught by Mounce in view of Hochman as evidenced by Hochman2 as described in parent claim rejection.
Mounce in view of Hochman as evidence by Hochman2 teaches, wherein the injector includes a transparent window to allow the user to present to a patient the injection device for viewing before injection (Para. 126 “The cassette door 308 may include a "cassette" icon that indicates the insertion entry point for the cassette 600. The cassette receiving section 306 of the casing 306 may comprise windows 310A, 310B on sides thereof that align with windows of the cassette 600 when the cassette door 308 is closed with the cassette 600 correctly installed therein. In one or more embodiments, the windows 310A, 310B may be double-layered. One or more lights (not shown) may be provided inside the casing 302 to evenly backlight illuminate the cassette windows 612 so that the user can observe the injection cycle through the windows 310A, 310B of the autoinjector 300, i.e., observe the initial and end positions of a plunger-stopper 364 contained inside the cassette 600 during the syringe content (hereinafter "drug") extrusion process, as well as syringe movements within the cassette 600.”)

In regards to claim 12:
The system of claim 1, wherein the injection device includes a retraction assembly adapted to retract the pre-filled container in the injection device (Fig. 1 element 308, para. 125 “may have a cassette door 308 that can be constructed to pivot between and an open position and a closed position to allow insertion of the cassette 600 into the autoinjector 300.”)
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman (US 2001/0049608 A1) as evidenced by Hochman et al. (US 2002/0052574 A1) herein after referred to as Hochman2, in view of Moore (US 2007/0061393 A1).
In regards to claim 8:
The system of claim 7, taught by Hochman, evidenced by Hochman2, as described in parent claim rejection.
Hochman does not teach the GPS system as claimed. Moore teaches, wherein the on-board electronic module includes a global positioning system receiver that can record and store latitude and longitude coordinates of usage location (Para. 1069 “In embodiments syndicated feeds related to community-based health status data may be linked to location information, such as Global Positioning System ( GPS) data or information relating to a home address or clinic address”).
It would have been obvious to one of ordinary skill in the art prior to the effective date of filing to modify the injector taught by Hochman to include the GPS taught by Moore.
This would have been motivated by Moore (Para. 1069 “This coupling of health and geographic data may permit analysis of environmental factors that may be affecting the health of the community. For example, by linking the rates of obesity with the geographic location of the green spaces it may be possible to infer whether there is a relationship between increasing rates of obesity and access to parks and other recreational areas. Similarly, environmental data on particulate matter released by local industries may be linked with the location of recent lung cancer cases to assist in determining the influence of air pollution on cancer incidence.” and Para. 221 “In embodiments security may be associated with a location facility of the wireless device (such as GPS, cellular triangulation, or the like), so as to allow a user to access an RSS feed only if the user is physically located in a particular place.”). The latter being to secure the database such that it can be accessed only from the patients device at set locations and therefor secure patient treatment and medical history data from intrusion.
In regards to claim 9:
The system of claim 8, taught by Hochman, evidenced by Hochman2, as described in parent claim rejection.
Hochman does not teach the wireless triangulation system as claimed. Moore teaches, wherein the electronic module is compatible with indoor positioning systems using triangulation from wireless signal receivers (Para. 221 “In embodiments security may be associated with a location facility of the wireless device (such as GPS, cellular triangulation, or the like)” and Para. 1069 “In embodiments syndicated feeds related to community-based health status data may be linked to location information, such as Global Positioning System ( GPS) data or information relating to a home address or clinic address”).
It would have been obvious to one of ordinary skill in the art prior to the effective date of filing to modify the injector taught by Hochman to include the triangulation and GPS taught by Moore.
This would have been motivated by Moore (Para. 1069 “This coupling of health and geographic data may permit analysis of environmental factors that may be affecting the health of the community. For example, by linking the rates of obesity with the geographic location of the green spaces it may be possible to infer whether there is a relationship between increasing rates of obesity and access to parks and other recreational areas. Similarly, environmental data on particulate matter released by local industries may be linked with the location of recent lung cancer cases to assist in determining the influence of air pollution on cancer incidence.” and Para. 221 “In embodiments security may be associated with a location facility of the wireless device (such as GPS, cellular triangulation, or the like), so as to allow a user to access an RSS feed only if the user is physically located in a particular place.”). The latter being to secure the database such that it can be accessed only from the patients device at set locations and therefor secure patient treatment and medical history data from intrusion.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman (US 2001/0049608 A1) as evidenced by Hochman et al. (US 2002/0052574 A1) herein after referred to as Hochman2, in view of Mounce et al. (US 2016/0022914 A1) further in view of Kitagawa (US 2012/0028343 A1).
In regards to claim 13:
The system of claim 1, taught by Hochman, evidenced by Hochman2, as described in parent claim rejection.
Hochman does not appear to explicitly teach the rotation assembly as claimed. However Kitagawa teaches, wherein the injection device includes a rotation assembly for rotating the pre-filled container in the injection device until the scan assembly is able to properly scan a barcode of the pre-filled container (Fig. 8A-B elements 60, 61, 101 255a, Para. 46 “A sample container rotation roller 60 for rotating the sample container 101 set in the sample setting part 255a is arranged at the position facing the pair of fixed rollers 61 so that the barcode attached to the sample container 101 can be read by the barcode reader 256 (356)” Para. 82 “First, in step S6-1, the detection of presence or absence of the sample container 101 in the sample setting part 255a drawn to right next to the barcode reader 256 in the apparatus by the sample container transporting portion 255 and the reading of the barcode attached to the sample container 101 are carried out. Specifically, as shown in FIGS. 8 and 9, the presence or absence of the sample container 101 is detected by the container detecting part 257 including a roller 60 for sample container rotation, a pair of fixed rollers 61, and a sensor 63.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to include the rotation assembly taught by Kitagawa in the injection device taught by Hochman.
This would have been motivated in by Hochman (Para. 5 “Recently there has been many reports of rampant medical errors occurring in hospitals and other health care providing facilities. One particular activity occurring at these facilities which is particularly fraught with errors is the provision of drugs”). Including the rotation assembly taught by Kitagawa reduces a source of potential human and system error by automating the reading process of the barcode to any angular position the barcode is placed at and verifies a sample has been placed within the system correctly as the sensor 63 taught by Kitagawa would verify the placement of the syringe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robertson et al. US 2010/0312188 A1. Para. 261-262 regarding interlock.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783